Citation Nr: 1714500	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.T., and A.W.



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1965.  He died in June 1999.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In November 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

At the time of the Veteran's death, he did not have any service connected disabilities.  His death certificate lists the immediate cause of death as metastatic adenocarcinoma.  During his hearing, the appellant testified that his father was a photograph finisher in the military, that he was around chemicals when processing photographs, and that Occupational Safety and Health Administration standards did not exist at the time to regulate workplace hazards.

The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Therefore, an opinion must be obtained as to whether the Veteran's metastatic adenocarcinoma was related to exposure to chemicals while processing photographs during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran's claims file to be forwarded to the appropriate medical professional regarding the nature and etiology of the Veteran's metastatic adenocarcinoma.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cause of death, identified on his death certificate as metastatic adenocarcinoma, was related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's military occupational specialty of photographic processing and finishing, and any exposure to chemicals he may have had in the course of his duties.

Detailed reasons for all opinions should be provided.

2. The AOJ should then review the obtained VA opinion to ensure that it is responsive to the question posed.

3. The AOJ should then review the record and readjudicate the claim, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




